— In a proceeding pursuant to CPLR article 75 to vacate an arbitration award on the ground that the arbitrator exceeded his authority, the Yonkers Federation of Teachers appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County, dated July 19, 1976, as granted the petition to the extent of vacating the remedy furnished by the arbitrator and "remitted [the matter] to the arbitrator with the direction to order the petitioner to reinstate Mrs. Helen Bona as a teacher for a reasonable specific period, without tenure, during which period the evaluation machinery may be utilized in accordance with the agreement between the Yonkers Board of Education and the Yonkers Federation of Teachers.” Order affirmed insofar as appealed from, with $50 costs and disbursements. The determination by Special Term 'that the arbitrator’s remedy, viz., that Mrs. Bona (a probationary teacher employed by petitioner since 1971, whose services were terminated on September 30, 1974) be restored to her position as of October 1, 1974, with reimbursement for any loss of earnings suffered, should be vacated and a new remedy fashioned (as stated above) was proper (see Matter of Cohoes City School Disk v Cohoes Teachers Assn., 40 NY2d 774; Board of Educ., v BellmoreMerrick United Secondary Teachers, 39 NY2d 167; Board of Educ. v Chautauqua Cent. School Teachers Assn., 41 AD2d 47). Hopkins, J. P., Martuscello, Margett and O’Connor, JJ., concur.